Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, 11-20 recite “a first entity” and/or “a second entity”. In Each of the occurrences in each claim, it is not clear what “an entity” entails or describes. It is also not clear what “an entity” does not entail or describe. Furthermore, there is lack of clear link between “a first entity” and/or “a second entity” in the claims and features or elements in the embodiments of the applicant’s disclosure. Therefore, in order to appraise boundary and scope of the claimed limitation, the phrases “a first entity” and “a second entity” are rendered ambiguous and indefinite in claims 1, 6, 11-20. Claims 2-5 and 7-10 are also failed to remedy the deficiencies of their respective independent claims and are therefore rendered ambiguous and indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (Hereinafter referred to as YU639 US 20200314639) on view of YU et al. (Hereinafter referred to as YU737, US 20210011737).

As per claim 1:
YU639 discloses a method performed by a first entity included in a terminal in a wireless communication system, the method comprising:
receiving, from a server, a remote bundle management command ([0247] bundles provided by the different operators may be (remote SIM provisioning (RSP) server to manage a local profile) RSPBundle or/and Bundle. RSPBundle indicates that a (chip operating system-COS) and a profile can continue to be downloaded and installed);
verifying a first bundle policy based on information included in the remote bundle management command and a bundle policy stored in the terminal ([0029] update a profile list based on a first bundle downloaded and installed by the embedded universal integrated circuit card (eUICC), where the first bundle includes the first OS and the first profile, and the profile list includes an identifier of at least one OS installed in the eUICC and an integrated circuit card identifier (ICCID) corresponding to a profile installed in the at least one OS);
transmitting, to a second entity included in the terminal, the remote bundle management command ([0255] send a remote management request to the eUICC that downloads and installs the profile. [0400] an eUICC downloads and installs a bundle 1 (image1) and a bundle 2 (image2), updates a profile list based on the bundle 1 and the bundle 2, and enables the profile 1);
receiving, from the second entity, an execution result of the remote bundle management command ([0070] executing, by the processing module, the profile policy rule according to the profile policy rule and a rule authorization list (RAT) preset by the processing module);
wherein a second bundle policy is verified by the second entity, based on the information included in the remote bundle management command and the bundle policy stored in the terminal ([0042] send a second message to an OS corresponding to the identifier of the first OS, where the second message includes a command for enabling the first OS; [0088] updating, by the LPA, a profile list based on a second installation bundle downloaded and installed by the embedded universal integrated circuit card (eUICC), where the second bundle includes the second OS and the second profile, and the profile list includes the second OS and an integrated circuit card identifier (ICCID) corresponding to the second profile installed in the second OS).

YU639 does not explicitly disclose wherein the remote bundle management command is executed by the terminal, based on verification results of the first bundle policy and the second bundle policy.  YU737, in analogous art however, discloses wherein the remote bundle management command is executed by the terminal, based on verification results of the first bundle policy and the second bundle policy ([0105-0107] a public key of a certificate issuer (CI), used to verify a certificate of a network element (for example, SM-DP+) outside the eUICC, where the ECASD may include one or more different public keys; a certificate of the SIM card manufacturer; and;  a key set of the SIM card manufacturer, used to update the key and the certificate. [0177] The LPA verifies, based on the received RAT, the bundle identifier delivered by the SM-DP+ server, and if a matched bundle identifier is found in the RAT, it indicates that the verification succeeds; [0135] The eUICC verifies the information carried in the received authentication server message. After the verification succeeds, the eUICC sends the eUICC information again, which specifically includes the received transaction identifier, the server challenge, eUICC-related information, the second OS identifier, and the matching identifier. [0177]: The LPA verifies, based on the received RAT, the bundle identifier delivered by the SM-DP+ server, and if a matched bundle identifier is found in the RAT, it indicates that the verification succeeds).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the remote bundle management command disclosed by YU639 to include wherein the remote bundle management command is executed by the terminal, based on verification results of the first bundle policy and the second bundle policy. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to improves accuracy of downloading the profile by the terminal as suggested by YU737 (0008).

As per claim 2:
YU737 discloses wherein the information included in the remote bundle management command comprises at least one of a bundle identifier, a bundle family identifier of a bundle, a bundle family manager identifier of the bundle, a bundle owner identifier of the bundle, and a remote management command type ([0020] a bundle identifier sent by the server; and when the bundle identifier matches a rules authorization table RAT preset on the terminal, obtaining, by the terminal, the OS file and the profile from the server. [0022] the bundle identifier is determined by the server based on the bundle identifier list. [0046] the bundle identifier matches a rules authorization table RAT preset on the terminal, obtain the OS file and the profile from the server. [0047] the bundle identifier is determined by the server based on the bundle identifier list. [0172] a corresponding bundle identifier is configured for each bundle. The bundle identifier may be obtained by an MNO server based on a subscription procedure with a user, and then the bundle identifier is sent to the SM-DP+server. In addition, the SM-DP+ may also select a corresponding bundle identifier from the bundle  identifier list reported by the terminal. [0177-0178] The LPA verifies, based on the received RAT, the bundle identifier delivered by the SM-DP+ server, and if a matched bundle identifier is found in the RAT, it indicates that the verification succeeds. After the bundle identifier is successfully verified, the LPA sends a download preparation message to the eUICC, where the message includes the SM-DP+ encryption information).

As per claim 6:
YU639 discloses a method performed by a second entity included in a terminal in a wireless communication system, the method comprising:
receiving, from a first entity included in the terminal, a remote bundle management command ([0247] bundles provided by the different operators may be (remote SIM provisioning (RSP) server to manage a local profile) RSPBundle or/and Bundle. RSPBundle indicates that a (chip operating system-COS) and a profile can continue to be downloaded and installed);
verifying a second bundle policy based on information included in the remote bundle management command and a bundle policy stored in the terminal ([0029] update a profile list based on a first bundle downloaded and installed by the embedded universal integrated circuit card (eUICC), where the first bundle includes the first OS and the first profile, and the profile list includes an identifier of at least one OS installed in the eUICC and an integrated circuit card identifier (ICCID) corresponding to a profile installed in the at least one OS); and
transmitting, to the first entity, an execution result of the remote bundle management command ([0255] send a remote management request to the eUICC that downloads and installs the profile. [0400] an eUICC downloads and installs a bundle 1 (image1) and a bundle 2 (image2), updates a profile list based on the bundle 1 and the bundle 2, and enables the profile 1);
wherein the remote bundle management command is transmitted from a server to the first entity, wherein a first bundle policy is verified by the first entity, based on the information included in the remote bundle management command and the bundle policy stored in the terminal ([0042] send a second message to an OS corresponding to the identifier of the first OS, where the second message includes a command for enabling the first OS; [0088] updating, by the LPA, a profile list based on a second installation bundle downloaded and installed by the embedded universal integrated circuit card (eUICC), where the second bundle includes the second OS and the second profile, and the profile list includes the second OS and an integrated circuit card identifier (ICCID) corresponding to the second profile installed in the second OS).

YU639 does not explicitly disclose wherein the remote bundle management command is executed by the terminal, based on verification results of the first bundle policy and the second bundle policy.  YU737, in analogous art however, discloses wherein the remote bundle management command is executed by the terminal, based on verification results of the first bundle policy and the second bundle policy ([0105-0107] a public key of a certificate issuer (CI), used to verify a certificate of a network element (for example, SM-DP+) outside the eUICC, where the ECASD may include one or more different public keys; a certificate of the SIM card manufacturer; and;  a key set of the SIM card manufacturer, used to update the key and the certificate. [0177] The LPA verifies, based on the received RAT, the bundle identifier delivered by the SM-DP+ server, and if a matched bundle identifier is found in the RAT, it indicates that the verification succeeds; [0135] The eUICC verifies the information carried in the received authentication server message. After the verification succeeds, the eUICC sends the eUICC information again, which specifically includes the received transaction identifier, the server challenge, eUICC-related information, the second OS identifier, and the matching identifier. [0177]: The LPA verifies, based on the received RAT, the bundle identifier delivered by the SM-DP+ server, and if a matched bundle identifier is found in the RAT, it indicates that the verification succeeds).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the remote bundle management command disclosed by YU639 to include wherein the remote bundle management command is executed by the terminal, based on verification results of the first bundle policy and the second bundle policy. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to improves accuracy of downloading the profile by the terminal as suggested by YU737 (0008).

As per claim 11-12:
Claims 11-12 are directed to a first entity included in a terminal, the first entity comprising: a transceiver capable of transmitting or receiving at least one signal, and a controller coupled with the transceiver, wherein the controller is configured to perform the corresponding limitations of respective claims 1-2 and therefore claims 11-12 are rejected with the same rationale given above to reject claims 1-2.

As per claim 16-17:
Claims 16-17 are directed to a second entity included in a terminal, the second entity comprising: a transceiver capable of transmitting or receiving at least one signal, and a controller coupled with the transceiver, wherein the controller is configured to perform the corresponding limitations of respective claims 6-7 and therefore claims 16-17 are rejected with the same rationale given above to reject claims 6-7.

Claims 3-5, 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (Hereinafter referred to as YU639 US 20200314639) on view of YU et al. (Hereinafter referred to as YU737, US 20210011737) in further view of YANG et al. (Hereinafter referred to as YANG, US 20170222991).

As per claim 3:
YU639 and YU737 do not explicitly disclose wherein the bundle policy stored in the terminal includes at least one of end user consent and bundle management server verification.  YANG, in analogous art however, discloses wherein the bundle policy stored in the terminal includes at least one of end user consent and bundle management server verification ([0067]: Remote profile management for verifying consent of an end user; [0070] profile-level remote profile management authorization in which a confirmation from a user interface is obtained by the eUICC. The eUICC determines that consent of the end user is required and sends message to the device).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the remote bundle management command disclosed by YU639 and YU737 to include wherein the bundle policy stored in the terminal includes at least one of end user consent and bundle management server verification. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to improve ability to manage profiles in an eUICC of YU639 or YU737 while only granting profile access to authorized parties as suggested by YANG (0007).

As per claim 4:
YANG discloses wherein the verifying of the first bundle policy comprises verifying user consent ([0067]: Remote profile management for verifying consent of an end user; [0073] User Inquiry obtains user consent and a message is sent to the eUICC).

As per claim 5:
YANG discloses wherein verification of the second bundle policy comprises verifying a bundle management server ([0067]: Remote profile management for verifying consent of an end user; [0073] User Inquiry obtains user consent and a message is sent to the eUICC)).

As per claims 8-10, 13-15 and 18-20:
Claims 8-10, 13-15 and 18-20 are having substantially similar claimed features corresponding to claims 3-5 and therefore claims 8-10, 13-15 and 18-20 are rejected with the same rationale given above to reject claims 3-5.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494